Title: Abigail Adams to John Adams, 7 December 1796
From: Adams, Abigail
To: Adams, John


          
            Quincy December 7th 1796
          
          
            “The Morning lours, the Dawns oer cast
            And heavily in clouds brings on the Day
            Big with the fate of Liberty, and Man”
          
          on the desicions of this Day, hangs perhaps the Destiny of America, and May those into whose hands the Sacred Deposit is committed be guided and directed by that Wisdom which is from above, and the result prove the prosperity Peace and happiness of our Country. this is My most fervent Wish & petition to Heaven, totally divested of every personal feeling and sentiment.
          I have twice written to you previous to this Day Which compleats a fortnight since You left me, and in all which Time I have not heard a word from You. I hope tomorrows post will bring me a Letter. We have had one continued turn of cold and dry weather, untill last Evening when the wind blew a Gale from the Southard & brought on rain. to Day it is very Stormy with snow hail & rain.
          I Sent on our sons Letters in My first Letter. I want to know who is meant by the Pennsilvana Speculator the Intimate Friend of Munroe.? Who was Secretary to the abolition Society in Philadelphia? be so good as to send me the Secretary answer to Adet as Soon as publishd, and every Pamphlet You meet with, worth communicating to your ever affectionate
          
            A Adams—
          
        